Citation Nr: 0610280	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from June 1958 to 
March 1966; he also had extensive service with the Illinois 
National Guard.  

This case was remanded in October 2004 by the Board of 
Veterans' Appeals (Board) to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois for 
additional development.  An October 2005 rating decision 
granted entitlement to service connection for tinnitus and 
assigned a 10 percent evaluation effective November 29, 2004.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A review of the claims file reveals that the October 2004 
Board remand included a request for a VA audiological 
evaluation, which was conducted in March 2005.  Subsequently 
received by VA in January 2006 was a copy of a December 2005 
private audiogram.  This evidence was added to the file after 
the most recent Supplemental Statement of the Case, which is 
dated in October 2005, without a waiver of initial RO 
consideration.  See 38 C.F.R. § 19.37 (2005).  

The veteran was sent a letter from the Board in January 2006 
in which it was noted that the Veteran's Law Judge who 
conducted a hearing with the veteran in September 2004 was no 
longer employed by the Board.  The letter went on to note 
that although a complete transcript of the hearing was of 
record, the veteran had a right to another Board hearing if 
he desired.  He responded later in January 2006 that he did 
not want an additional hearing.

An examination for hearing impairment for VA purposes must be 
conducted by a 


state-licensed audiologist and must include a controlled 
speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  The severity 
of hearing loss is determined by comparison of audiometric 
test results with specific criteria set forth at 38 C.F.R. § 
4.85, Diagnostic Codes 6100 through 6110 (2005).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  38 
C.F.R. § 4.85.  Unfortunately, because it is unclear whether 
the December 2005 audiometric examination used the required 
CNC speech discrimination test, it cannot currently be used 
to evaluate the veteran's hearing loss.  However, the results 
appear to show a significant decrease in hearing acuity as 
compared with the results of the March 2005 VA audiometric 
examination.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must once again be asked 
to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have treated 
him for hearing loss since December 2005.  
After securing any appropriate consent 
from the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform him of this and request him 
to provide copies of the outstanding 
medical records.

2.  The RO must arrange for a state-
licensed audiologist to review the 
December 2005 audiometry results to 
determine whether they meet VA 
requirements for rating 


a hearing disability, to include the 
Maryland CNC speech discrimination test.  
The veteran's VA claims folder, including 
a copy of this Remand, must be made 
available to and reviewed by the 
examiner.  If the December 2005 
examination meets the above-noted VA 
requirements for rating a hearing 
disability, the audiologist must provide 
a written statement with the pure tone 
threshold averages at the relevant 
frequencies and the pertinent speech 
recognition scores.  If the audiologist 
determines that the December 2005 
examination does not meet the necessary 
VA requirements for use in evaluating the 
veteran's hearing impairment, the 
audiologist must conduct an audiological 
evaluation of the veteran to determine 
the current severity of the veteran's 
service-connected bilateral hearing loss.  
Audiometric findings necessary to apply 
pertinent rating criteria must be made.  
A complete rationale for any opinion 
expressed, to include any discrepancy in 
the hearing results in the past few 
years, must be included in the 
examination report.  A report of the 
audiometric examination must be typed and 
associated with the veteran's VA claims 
folder.

3.  After the above has been completed, the 
RO must readjudicate the issue on appeal 
based on all of the evidence on file.  If the 
issue on appeal continues to be denied, the 
RO must provide the veteran and his 
representative with a Supplemental Statement 
of the Case, and they must be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

